740 F.2d 833
Celinda BROWN, Plaintiff-Appellant,v.BALDWIN COUNTY WELCOME CENTER, Defendant-Appellee.
No. 82-7033Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Aug. 28, 1984.

Legal Services Corporation of Alabama, Joseph E. Carr, IV, Mobile, Ala., for plaintiff-appellant.
Philip C. Davis, Asst. Atty. Gen., Montgomery, Ala., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Alabama.
On Remand from the Supreme Court of the United States.
Before TJOFLAT, JOHNSON and HATCHETT, Circuit Judges.
PER CURIAM:


1
In accordance with the opinion of the United States Supreme Court in Baldwin County Welcome Center v. Celinda Brown, (1984), --- U.S. ----, 104 S. Ct. 1723, 80 L. Ed. 2d 196 (1984), the judgment of this court, reported at 698 F.2d 1236, is VACATED and this case is REMANDED to the United States District Court for the Southern District of Alabama with directions that the court dismiss the plaintiff's cause of action because it has been untimely filed.